Exhibit 99(a) General Electric Company Financial Measures That Supplement Generally Accepted Accounting Principles We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. Specifically, we have referred to: · Delinquency rates on managed equipment financing loans and leases, managed real estate loans and leases and managed consumer financing receivables · GE Capital ending net investment (ENI), excluding cash and equivalents The reasons we use these non-GAAP financial measures and their reconciliation to their most directly comparable GAAP financial measures follow. Delinquency Rates on Certain Financing Receivables At(a) March 31, December 31, March 31, 2010(b) 2009 2009 Equipment Financing Managed 2.71 % 2.81 % 2.84 % Off-book 2.15 2.25 2.04 On-book 2.77 2.91 2.97 Real Estate Managed 4.97 4.22 2.22 Off-book (c) 3.04 2.00 On-book 4.97 4.33 2.24 Consumer Managed 8.72 8.85 8.25 U.S. 7.19 7.66 7.12 Non-U.S. 9.40 9.38 8.80 Off-book (c) 7.20 6.41 U.S. (c) 7.20 6.41 Non-U.S. (c) (c) (c) On-book 8.72 9.13 8.54 U.S. 7.19 8.08 7.65 Non-U.S. 9.40 9.38 8.80 (a) Excludes loans purchased at a discount (unless they have been deteriorated post acquisition). (b) Subject to update. (c) Not applicable. Delinquency rates on on-book equipment financing loans and leases decreased from December 31, 2009 and March 31, 2009, to March 31, 2010, as a result of improvements in the global economic and credit environment in which we operate. (1) Delinquency rates on Real Estate loans and leases increased from December 31, 2009 and March 31, 2009, to March 31, 2010, primarily because of continued challenging real estate market fundamentals, including reduced occupancy rates and rents and the effects of limited real estate market liquidity. The overall challenging economic environment may continue to lead to a higher level of delinquencies and provisions for financing receivables and could adversely affect results of operations at Real Estate. The increase in on-book delinquencies for consumer financing receivables in the U.S. from March 31, 2009 to December 31, 2009, primarily reflects the continued rise of delinquencies across the U.S. credit card platforms. The decrease in on-book delinquencies for consumer financing receivables in the U.S. from December 31, 2009 to March 31, 2010, primarily reflects signs of stabilization in the U.S. portfolio. The increase in on-book delinquencies for consumer financing receivables outside of the U.S. from March 31, 2009 to December 31, 2009, primarily reflects the effects of declining U.K. housing market. The increase in on-book delinquencies for consumer financing receivables outside the U.S. from December 31, 2009 to March 31, 2010, primarily reflects the effects of Australia portfolio run-off, partially offset by signs of stabilization in the U.K. housing market. We believe that delinquency rates on managed financing receivables provide a useful perspective of our portfolio quality and are key indicators of financial performance. We use this non-GAAP financial measure because it provides information that enables management and investors to understand the underlying operational performance and trends of certain financing receivables and facilitates a comparison with the performance of our competitors. The same underwriting standards and ongoing risk monitoring are used for both on-book and off-book portfolios as the customer’s credit performance will affect both loans retained on the Condensed Statement of Financial Position and securitized loans.
